Citation Nr: 0217771	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, to include the question whether 
any overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This appeal arises from correspondence issued in 2000 by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.


REMAND

In March 2000, the RO informed the veteran that his 
improved disability pension benefits were being reduced.  
In April 2000, he filed a notice of disagreement to this 
action.  Alas, a statement of the case has yet to be 
issued notwithstanding a subsequent June 2000 letter by 
the RO to the veteran concerning the creation of an 
overpayment in his account.  While the Board acknowledges 
that a substantive appeal has yet to be filed by the 
veteran, under Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999), the veteran's challenge to the reduction must 
be remanded to the RO for the issuance of an appropriate 
Statement of the Case.

Therefore, this case is REMANDED for the following action:

The RO must issue the veteran a 
statement of the case with respect to 
his claim for waiver of recovery of an 
overpayment of improved pension 
benefits, to include the question 
whether any overpayment was properly 
created.  The veteran is hereby advised 
that he must file a substantive appeal 
within 60 days of the RO's issuance of 
a statement of the case in order to 
preserve any right to having this claim 
reviewed by the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



